  Case: 1:18-cv-00864 Document #: 778 Filed: 10/15/19 Page 1 of 3 PageID #:28893




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE DEALER MANAGEMENT SYSTEMS
ANTITRUST LITIGATION, MDL 2817                       Case No. 1:18-CV-00864

                                                     Hon. Robert M. Dow, Jr.
This filing relates to:
                                                     Magistrate Judge Jeffrey T. Gilbert
Motor Vehicle Software Corporation v. CDK
Global, LLC et al., Case No. 1:18-CV-00865
(N.D. Ill.)


               STIPULATION OF DISMISSAL WITH PREJUDICE
      OF PLAINTIFF MVSC’S CLAIMS AGAINST DEFENDANTS CDK AND CVR

        WHEREAS, Plaintiff Motor Vehicle Software Corporation (“MVSC”), and Defendant

CDK Global, LLC (“CDK”) have settled the claims brought by MVSC against CDK in the above-

referenced litigation; and

        WHEREAS, MVSC wishes to voluntarily dismiss, with prejudice, its claims against

Defendant Computerized Vehicle Registration (“CVR”) (identified as “Computerized Vehicle

Registration, Inc. a/k/a CDK Vehicle Registration, Inc.” in MVSC’s Second Amended Complaint

for Damages and Injunctive Relief) in the above-referenced litigation.

        IT IS HEREBY STIPULATED, by and between MVSC, CDK, and CVR, that pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, MVSC’s Second Amended

Complaint as to and against CDK and CVR, filed on November 2, 2017 in Case No. 2:17-CV-

00896 (C.D. Cal.), which was subject to the Transfer Order issued by the Judicial Panel on

Multidistrict Litigation, MDL No. 2817 (Dkt. 63), and transferred to this Court on February 1,

2018 to Case No. 1:18-CV-00685 (N.D. Ill.), and all of MVSC’s claims against CDK and CVR in

these MDL proceedings, are hereby voluntarily dismissed WITH PREJUDICE. Each party shall
  Case: 1:18-cv-00864 Document #: 778 Filed: 10/15/19 Page 2 of 3 PageID #:28893




bear its own attorneys’ fees and costs, including but not limited to those provided for by Federal

Rules of Civil Procedure 54.

       This Stipulation has no bearing upon, and shall not affect, any other claims or parties in

this MDL. All parties reserve their rights with respect thereto.



Dated: October 15, 2019                              Respectfully submitted,

 /s/ Michael N. Nemelka                                /s/ Britt M. Miller
 Derek T. Ho                                           Britt M. Miller
 Michael N. Nemelka                                    Matthew D. Provance
 Aaron M. Panner                                       MAYER BROWN LLP
 Daniel V. Dorris                                      71 South Wacker Drive
 Joshua Hafenbrack                                     Chicago, IL 60606
 Daniel S. Guarnera                                    Phone: (312) 782-0600
 Christine A. Bonomo                                   bmiller@mayerbrown.com
 KELLOGG, HANSEN, TODD, FIGEL                          mprovance@mayerbrown.com
    & FREDERICK, P.L.L.C.
 1615 M Street, N.W., Suite 400                        Mark W. Ryan
 Washington, D.C. 20036                                MAYER BROWN LLP
 Telephone: (202) 326-7900                             1999 K Street NW
 dho@kellogghansen.com                                 Washington, DC 20006
 mnemelka@kellogghansen.com                            Phone: (202) 263-3000
 apanner@kellogghansen.com                             mryan@mayerbrown.com
 ddorris@kellogghansen.com
 jhafenbrack@kellogghansen.com
 dguarnera@kellogghansen.com                           Counsel for CDK Global, LLC and
 cbonomo@kellogghansen.com                             Computerized Vehicle Registration

 Counsel for Motor Vehicle Software Corporation




                                                 2
  Case: 1:18-cv-00864 Document #: 778 Filed: 10/15/19 Page 3 of 3 PageID #:28893




                                 CERTIFICATE OF SERVICE

         I, Michael N. Nemelka, an attorney, hereby certify that on October 15, 2019, I caused a
true and correct copy of the foregoing STIPULATION OF DISMISSAL WITH PREJUDICE
to be filed and served electronically via the court’s CM/ECF system. Notice of this filing will be
sent by email to all parties by operation of the court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court’s CM/ECF System.




                                               /s/ _Michael N. Nemelka___________________
                                                  Michael N. Nemelka
